UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2293


MICHAEL J. SINDRAM,

                Plaintiff – Appellant,

          v.

PATRICIA L. HARRINGTON; DOUGLAS B. ROBELEN, State Actor;
HON. GERALD BRUCE LEE; PHYLLIS T. WALTON; LISA GRAYSON; U.S.
MARSHAL SERVICE; JOHN HACKMAN,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01082-GBL-IDD)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    J.     Sindram     appeals        the     district          court’s

orders: (1) denying his fourth motion seeking leave to appeal in

forma pauperis; (2) denying his motion seeking the recusal of

the district court judge under Fed. R. Civ. P. 63; (3) denying

his motion for clarification and modification; and (4) imposing

a pre-filing injunction and striking Sindram’s Amended Verified

Complaint and Request for Injunctive Relief.

             With respect to Sindram’s effort to re-litigate the

legality of the district court’s order imposing a pre-filing

injunction, this court addressed his claims in a prior appeal,

concluding    that     the   court    erred     in   imposing          the   pre-filing

injunction     sua     sponte,       vacating    its       order        imposing        the

injunction, striking Sindram’s amended complaint and request for

injunctive     relief,       and     remanding       the        case     for        further

proceedings.        See Sindram v. Harrington, No. 10-2073, 2010 WL

5392910 (4th Cir. Dec. 22, 2010).              Accordingly, we conclude that

Sindram’s challenge is barred by the law-of-the-case doctrine

and   that    none     of    the    exceptions       to    the     doctrine         apply.

See United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999)

(discussing doctrine and exceptions thereto).

             With    respect   to    the   district       court’s       order       denying

Sindram’s     fourth    motion      seeking     leave      to     appeal       in    forma

pauperis, although the order is appealable, Sindram’s appellate

                                           2
brief alleges no relevant claim of error by the district court.

We    therefore    conclude       that   Sindram      has   forfeited    appellate

review of this order.         See 4th Cir. R. 34(b); Wahi v. Charleston

Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009), cert.

denied, 130 S. Ct. 1140 (2010); Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999).

               Finally, with respect to the district court’s orders

denying Sindram’s motions for recusal and clarification, this

court    may    exercise    jurisdiction       only    over   final     orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                    These orders

are     neither    final    orders       nor   appealable     interlocutory       or

collateral orders.         Accordingly, we dismiss the appeal of these

orders for lack of jurisdiction.

               We therefore grant leave to proceed in forma pauperis

on appeal and affirm in part and dismiss in part.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the    materials     before   the     court    and

argument would not aid the decisional process.



                                                               AFFIRMED IN PART,
                                                               DISMISSED IN PART




                                          3